DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The relationship between the recited “set of incorrect phrases for the particular context” (claim 5, lines 1-2; claim 15, lines 1-2) and the recited “associated with nonsensical phrases that are commonly generated by the automatic speech recognizer in response to frequent voice queries” (claim 5, lines 2-3; claim 15, lines 2-3) is unclear. Also, the terms 
Allowable Subject Matter
Claims 1-4, 6-14, & 16-20 are allowed.
Claims 5 & 15, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1 & 11 (and dependent claims 2-10 & 12-20), the art of record does not teach or suggest the recited arrangement of receiving audio data of speaker utterances and context data of user-associated context, generating candidate recognition hypotheses by applying speech recognition to the utterance, each with an associated confidence score, obtaining a set of incorrect phrases associated with the user-associated context, each with an associated biasing value, biasing each candidate recognition hypothesis having one or more of the incorrect phrases using the associated biasing value, and selecting among the candidate recognition hypotheses based on the biased confidence score.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobal and Abrash disclose examples of recognition of incorrect speech transcriptions and weighting adjustments.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663